         Case: 1:19-cv-05482 Document #: 5 Filed: 08/14/19 Page 1 of 1 PageID #:6
           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




         U.S. District Court for the Northern District Of lllinois
                    Appearance Form for Pro Se Litigants


lnformation entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRll'-
                                                                    1:19cv-0il82
                                                                   Judge Charles P. Kocoras
Case Title:
                                                                   Magistrate Judge JeffoeY Cole

An appearance is hereby filed by the undersigned as a pro se litigant:


Name:


Street Address:               Sott               l{tLs} *2r
City/State/Zip:


 Phone Number:                                                    r rslQ
                         Signature




                   REQUEST TO RECEIVE NOTICE THROUGH E.MAIL
 lf you check the box below and provide an e-mail address in the space provided, you will receive notice
 via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
 5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
 Yohr should not provide an e-mail address if you do not check it frequently.

-/N       I request to be sent notices from the court via e-mail. I understand that by making this request,                    I

     '
  II      am waiving the right to receive a paper copy of any electronically filed document in this case. I
          understand that if my e-mail address changes I must promptly notify the Court in writing.


                                                                                 | 'cri'n                        u
                                                                                                              FI LE
                                                                                                                AUG     I 4 zlirc
 P.rev. 0612312016                                                                                    ..ERt?jKBBrffi.,IBUr*,

            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]
